Steele Hays, Justice, dissenting. Appellant sought a hearing before the probate j udge on allegations that under a settlement between Thomas Joe Booth and Roland Booth, Thomas Joe Booth was acquiring the estates of his natural mother and adoptive father, when in fact he had caused their deaths by stabbing. Certified copies of criminal convictions in Texas accompanied appellants’ petition. The public policy of this state against such occurrences is so pronounced [see Sargent, Estate of v. Benton State Bank, Adm’r, 279 Ark. 402, 652 S.W.2d 10 (1983); Wright v. Wright, 248 Ark. 105, 449 S.W.2d 952 (1970); Belt v. Baser, 238 Ark. 644, 383 S.W.2d 657 (1964); Smith v. Dan, 226 Ark. 438, 290 S.W.2d 439 (1956)] and appellants’ allegations so flagrant, that I believe the trial court should have given appellants a hearing to determine the facts and whether fraud and collusion warranted vacating the settlement and reopening the estates. To say that only Thomas Joe Booth and Roland Booth were entitled to notice of the appointment of administrators for the estates of Betty Booth and Calvin Booth puts form above substance and ignores the obvious — that Thomas Joe Booth is alleged to be the killer of both decedents. The notice requirements of our Probate Code were not drafted with this extraordinary situation in mind, and make no alternative provision for notice when an heir may be disqualified by his own homicide. Otherwise, some provision would doubtless have been made to prevent such developments. The recourse is for the trial court to reopen the proceedings on the petition of interested parties and I would reverse and remand for that purpose.